DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-12, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson US 2238266, and further in view of Simmonds US 8376421.  

Regarding claim 1, Johnson teaches a latch mechanism for latching a door (1+25) or window panel to a frame (room), wherein the door or window panel comprises a front surface (font shown in fig.1), a back 
a pair of first members (pair of 28)
a first (upper plate 28) of the pair of first members being located in an upper region (top of frame – fig.1, page 2, left column, lines 39-43) of either the door or window panel or the frame, and 
a second (lower plate 28) of the pair of first members being located in a lower region (bottom of frame, fig.1, page 2, left column, lines 39-43) of either the door or window panel or the frame; 
a pair of second members (pair of locking bar bolts 26), 
a first (upper 26) of the pair of second members being located in an upper region (top of door, fig.1)  of the other of the door or window panel or the frame to the first of the pair of first members and 
a second (lower 26) of the pair of second members being located in a lower (bottom of door, fig.1)  of the other of the door or window panel or the frame to the second of the pair of first members, 
each second member being movable between an unlatched position and a latched position wherein each second member is brought into abutment with, or close proximity to, one of the pair of first members (fig.1-4); and,
a controller (9,11,12) comprising a handle (9,11,12), 
wherein the second members are adapted to move from the unlatched position to the latched position to the respective first members when the door or window panel is brought into a closed condition, (fig.1)
wherein each second member is coupled to the controller via one or more linkage members (15,16,2), the linkage members comprising one or more cables (fig.1), and at least one linking arm (20),
wherein a locking member (2) engages at least one of the second members (via other components) to prevent the at least one of the second members from moving from the latched position 
wherein the latch mechanism is provided with a tension adjustment mechanism (32,31,30) adapted to adjust the tensions in the one or more linkage members, and 
wherein actuation of the controller results in moving each second member from the latched position to the unlatched position, wherein slack is allowed to exist between the at least one linking arm and the second member when the second members are in the unlatched position such that, as the first and second members are brought into proximity with one another, the slack in the linkage members is sufficient to allow movement of the second members towards the first members into the latched position. (page 1, col .2 lines 42- page 1 col. 1 line 3).
However, Johnson does not teach magnetic attraction, and therefore does not explicitly teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition,
the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position.
Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm,

 (NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, specifically wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition, the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent gate from reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 2, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 1 wherein the first members are located on the frame and the second members are located on the door or window panel. (see Johnson, fig.1, page 2 col. 1 lines 31-43)


Simmonds teaches the latch mechanism wherein the second member are magnetic (has capability of magnetic attraction, therefore is considered ‘magnetic’, abstract) rods, bars or bolts configured for mounting on or adjacent an upper and/or lower edge of the door or window panel. (Simmonds fig.1-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, wherein the second members are magnetic rods, bars or bolts configured for mounting on or adjacent an upper and/or lower edge of the door or window panel, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent gate from reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 4, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 2 wherein the second members are at least partially received in recesses (see fig.2, Johnson) within the door (25  is considered part of the door) or window panel when in the unlatched position. (Johnson, fig1-2)

Regarding claim 5, Johnson further teaches the latch mechanism according to claim 1, however, Johnson does not teach wherein the first members are ferromagnetic blocks mounted on the frame. 
Simmonds teaches the latch mechanism wherein the first member are ferromagnetic (NOTE: 116 is a magnetic, therefore it is capable of being ferromagnetic blocks because that can be considered a form of magnet) blocks mounted on the frame. (Simmonds col. 1 lines 9-15, fig. 1-5)
, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent gate from reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 6, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 1 wherein the controller comprises one or more handles, buttons, levers, dials or a combination thereof. (Johnson fig.1) 

Regarding claim 9, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 1, wherein the tension adjustment mechanism includes one or more tension adjustment members (32) that adjust the position of the at least one linking arm in order to increase or decrease the degree of slack between the linking arm and the second member (Johnson page 2 col. 1 lines 13-31,48-72)

Regarding claim 10, Johnson (in view of Simmonds) further teaches latch mechanism according to claim 1 further comprising a locking mechanism (Johnson 24, 22,23) located on an edge surface of the door or window panel. (Johnson fig.1-4)

Regarding claim 11, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 10 wherein the locking mechanism includes a key barrel (Johnson page 2 col. 1 lines 10-25) that extends into the door or window panel at an angle substantially perpendicular to the edge surface of the panel (Johnson fig.2).


	

Regarding claim 14, Johnson teaches a door or window panel including a latch mechanism for securing the panel (1+25) to a frame (page 2 col. 1 lines 39-41), wherein the door or window panel comprises a front surface (front shown in fig.1), a back surface (opposing surface to front), and one or more edge surfaces (surface shown in fig.2) extending between the front and back surfaces, the latch mechanism including 
a pair of first members ( pair of 28), a first (upper plate 28) of the pair of first members being located in an upper region (top of frame, fig.1)  of either the door or window panel or the frame, and a second (lower plate 28) of the pair of first members being located in a lower region (bottom of frame, fig.1)  of either the door or window panel or the frame; 
a pair of second members (pair of locking bar bolts 26), a first (upper 26) of the pair of second members being located in an upper region (top of door  fig.1)  of the other of the door or window panel and a second (lower 26) of the pair of second members being located in a lower (bottom of door, fig.1)  of the other of the door or window panel or the frame to the second of the pair of first members, each second member being movable between an unlatched position and a latched position (Fig.1); and,
a controller (9,11,12) comprising a handle (9,11,12), 
wherein each second member is brought into abutment with, or close proximity to one of the first members, (fig.1) 

wherein each second member is coupled to the controller via one or more linkage members (15,16,2), the linkage members comprising one or more cables (fig.1), and at least one linking arm (20),
wherein a locking member (2) engages at least one of the second members (via other components) to prevent the at least one of the second members from moving from the latched position to the unlatched position, and one of the at least one linking arm actuates the locking member to disengage from (via movement of cables) the at least one of the second members,
wherein the latch mechanism is provided with a tension adjustment mechanism (32,31,30) adapted to adjust the tensions in the one or more linkage members,
wherein actuation of the controller results in moving the second members from the latched position to the unlatched position.
wherein slack is allowed to exist between the at least one linking arm and the second member when the second members are in the unlatched position such that, as the first and second members are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement of the second members towards the first members into the latched position. (page 1, col .2 lines 42- page 1 col. 1 line 3).
However, Johnson does not teach magnetic attraction, and therefore does not explicitly teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction of one of the first members when the door or window panel is brought into a closed condition,
the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position.

Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm,
wherein slack is allowed to exist between the at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement under magnetic attraction of the second member towards the first member into the latched position, (see abstract)
 (NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, specifically wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition, the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position, as taught by Simmonds, in order to provide a self-latching 

Regarding claim 15, Johnson teaches a door or window assembly having a plurality of door or window panels (see fig.1), wherein at least one panel (1+25) includes a latch mechanism (24, 22,23) for securing the at least one panel (1+6) to a frame (page 2, col. 1 lines 39-43), wherein the door or window panel comprises a front surface (shown in fig.1), a back surface (opposing surface to front surface), and one or more edge surfaces (shown in fig.2) extending between the front and back surfaces, the latch mechanism including 
a pair of first members (pair of 28), a first (upper 28) of the pair of first members being located in an upper region (top of frame, fig.1)  of either the door or window panel or the frame, and a second (lower 28) of the pair of first members being located in a lower region (bottom of frame in fig.1)  of either the door or window panel or the frame; 
a pair of second members (pair of locking bar bolts 26), a first (upper 26) of the pair of second members being located in an upper region (top of door, fig.1)  of the other of the door or window panel and a second (lower 26) of the pair of second members being located in a lower (bottom of door, fig.1)  of the other of the door or window panel or the frame to the second of the pair of first members, each second member being movable between an unlatched position and a latched position (Fig.1); and,
a controller (9,11,12) comprising a handle (9,11,12), 
wherein each second member is brought into abutment with, or close proximity to one of the first members, (fig.1) 
wherein each second member are adapted to move from the unlatched position to the latched position to the respective first members when the door or window panel is brought into a closed condition, (fig.1)

wherein actuation of the controller results in moving the second members from the latched position to the unlatched position.

However, Johnson does not teach magnetic attraction, and therefore does not explicitly teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition,
the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position.

Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm,
wherein slack is allowed to exist between the at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement under magnetic attraction of the second member towards the first member into the latched position, (see abstract)
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, specifically wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition, the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent gate from reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 16, Johnson in view of Simmonds further teaches door or window according to claim 15 wherein the door or window panels are sliding door or window panels or folding door or window panels. (Johnson. Page 1 , col 1 lines 1-10)



Claims 1, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson US 2238266, and further in view of Simmonds US 8376421.  

Regarding claim 1, Johnson teaches a latch mechanism for latching a door (1+25) or window panel to a frame (room), wherein the door or window panel comprises a front surface (font shown in fig.1), a back 
a pair of first members (pair of 28)
a first (upper plate 28) of the pair of first members being located in an upper region (top of frame – fig.1, page 2, left column, lines 39-43) of either the door or window panel or the frame, and 
a second (lower plate 28) of the pair of first members being located in a lower region (bottom of frame, fig.1, page 2, left column, lines 39-43)  of either the door or window panel or the frame; 
a pair of second members (pair of locking bar bolts 26), 
a first (upper 26) of the pair of second members being located in an upper region (top of door, fig.1)  of the other of the door or window panel or the frame to the first of the pair of first members and 
a second (lower 26) of the pair of second members being located in a lower (bottom of door, fig.1)  of the other of the door or window panel or the frame to the second of the pair of first members, 
each second member being movable between an unlatched position and a latched position wherein each second member is brought into abutment with, or close proximity to, one of the pair of first members (fig.1-4); and,
a controller (9,11,12) comprising a handle (9,11,12), 
wherein the second members are adapted to move from the unlatched position to the latched position to the respective first members when the door or window panel is brought into a closed condition, (fig.1)
wherein each second member is coupled to the controller via one or more linkage members (15,16,2), the linkage members comprising one or more cables (fig.1), and at least one linking arm (20),
wherein a locking member (2) engages at least one of the second members (via other components) to prevent the at least one of the second members from moving from the latched position 
wherein the latch mechanism is provided with a tension adjustment mechanism (31,30) adapted to adjust the tensions in the one or more linkage members, and 
wherein actuation of the controller results in moving each second member from the latched position to the unlatched position, wherein slack is allowed to exist between the at least one linking arm and the second member when the second members are in the unlatched position such that, as the first and second members are brought into proximity with one another, the slack in the linkage members is sufficient to allow movement of the second members towards the first members into the latched position. (page 1, col .2 lines 42- page 1 col. 1 line 3).
However, Johnson does not teach magnetic attraction, and therefore does not explicitly teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition,
the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position.
Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm,

 (NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, specifically wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition, the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent gate from reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 13, Johnson (in view of Simmonds) further teaches latch mechanism according to claim 1 wherein the latch mechanism further includes one or more biasing members (Johnson 32) adapted to bias the second members (via the drum) into the unlatched position once the magnetic attraction between the first members and the second members is broken. (Johnson page 2, col.1 lines 55-72) 

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1-6, 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new interpretation of Johnson has been applied based on the amendments to the independent claims. Regarding the slack, the slack of a cable exists in Johnson since as the cable could be in further tension in Johnson. Relative to that further tension, slack exists when the second members are in the unlatch position because that is what enables possible movement of the members to the latched position. Applicant has not set any further parameters for how much slack there is. Rejection maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art related to latch mechanisms.
Related but not relied upon art: 
Schlack US 5375894
Patrick US 9428940
Hansen et al.  3953061

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675